Exhibit 10.16

SONIC AUTOMOTIVE, INC.

NONQUALIFIED EMPLOYEE STOCK PURCHASE PLAN

AMENDED AND RESTATED

AS OF

OCTOBER 23, 2002


 



--------------------------------------------------------------------------------

SONIC AUTOMOTIVE, INC.

NONQUALIFIED EMPLOYEE STOCK PURCHASE PLAN

AMENDED AND RESTATED
AS OF
OCTOBER 23, 2002

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I PURPOSE; EFFECTIVE DATE; DEFINITIONS; CONSTRUCTION

1

 

1.1

Purpose of Plan; Effective Date

1

 

1.2

Definitions

1

 

 

(a)    “ Account”

1

 

 

(b)    “ Base Pay”

1

 

 

(c)    “ Board of Directors”

1

 

 

(d)    “ Business Day”

1

 

 

(e)    “ Cause”

1

 

 

(f)     “ Code”

2

 

 

(g)    “ Committee”

2

 

 

(h)    “ Company”

2

 

 

(i)     “ Company Stock”

2

 

 

(j)     “ Contributions”

2

 

 

(k)    “ Employee”

2

 

 

(l)     “ Employer”

2

 

 

(m)   “ Exercise Date”

2

 

 

(n)    “ Grant Date”

2

 

 

(o)    “ Option”

2

 

 

(p)    “ Participant”

2

 

 

(q)    “ Plan”

2

 

1.3

Construction

3

 

 

 

 

ARTICLE II ADMINISTRATION

3

 

2.1

Appointment and Procedures of Committee

3

 

2.2

Authority of Committee

3

 

 

 

 

ARTICLE III PARTICIPATION

3

 

3.1

Eligibility to Participate

3

 

3.2

Restrictions on Participation

4

 

3.3

Leave of Absence

4

 

 

 

 

ARTICLE IV CONTRIBUTIONS

4

 

4.1

Payroll Deductions

4

 

4.2

Direct Payment

5

 

4.3

Leave of Absence

5

 


 



--------------------------------------------------------------------------------

 

 

4.4

Contributions to Accounts

5

 

4.5

Withdrawal of Contributions from Plan

5

 

4.6

Termination of Employment

6

 

 

 

 

ARTICLE V OPTIONS

6

 

5.1

Company Stock Available for Options

6

 

5.2

Granting of Options

6

 

5.3

Option Price

6

 

5.4

Option Period

7

 

5.5

Exercise of Options

7

 

 

(a)     Automatic Exercise

7

 

 

(b)     Nontransferability of Options

7

 

 

(c)     Effect of Termination of Employment

7

 

 

         (i)     Termination of Employment Related to Cause

7

 

 

         (ii)     Termination of Employment Due to Death

7

 

 

         (iii)     Other Termination of Employment

8

 

 

(d)     Leave of Absence

8

 

 

(e)     Delivery of Stock

9

 

 

(f)     Acceleration of Exercisability of Options Upon Occurrence of Certain
Events

9

 

 

(g)     Registration, Listing and Qualification of Shares of Stock

9

 

 

 

 

ARTICLE VI MISCELLANEOUS

9

 

6.1

Adjustments Upon Changes in Capitalization

9

 

6.2

Amendment, Suspension and Termination

10

 

6.3

Not Intent to Comply With Code Section 423

10

 

6.4

Use of Funds

10

 

6.5

Withholding

10

 

6.6

Effect of Plan

10

 

6.7

No Employment Rights

10

 

6.8

Governing Law

10

 

6.9

Other Actions

11

 

 



--------------------------------------------------------------------------------

SONIC AUTOMOTIVE, INC.

NONQUALIFIED EMPLOYEE STOCK PURCHASE PLAN

AMENDED AND RESTATED
AS OF
OCTOBER 23, 2002

ARTICLE I

PURPOSE; EFFECTIVE DATE; DEFINITIONS; CONSTRUCTION

1.1       Purpose of Plan; Effective Date.  The purpose of the Plan, which shall
be known as the Sonic Automotive, Inc. Nonqualified Employee Stock Purchase Plan
(the “Plan”), is to provide employees of certain subsidiaries of Sonic
Automotive, Inc. (the “Company”) an opportunity to acquire a proprietary
interest in the Company through the purchase of the Class A Common Stock, $.01
par value, of the Company. The Plan became effective as of January 1, 1999. The
Company hereby amends and restates the Plan as of October 23, 2002 as set forth
herein.

1.2       Definitions.   Throughout this Plan, the following terms shall have
the meanings indicated:

(a)       “ Account” shall mean a memorandum account maintained to record each
Participant’s Contributions pending purchase of Company Stock.

(b)       “ Base Pay” shall mean the Participant’s regular cash compensation
determined without reduction for Contributions made under this Plan or
contributions to any Code Section 401(k) or Section 125 Plan, but excluding
fringe benefits, other special payments and imputed income, and also excluding
overtime pay, bonuses, commissions, shift premiums and similar items of
compensation only if and to the extent that such items are not considered part
of the Participant’s regular cash compensation.

(c)       “ Board of Directors” shall mean the Board of Directors of the
Company.

(d)       “ Business Day” shall mean any day other than a Saturday, Sunday or
holiday.

(e)       “ Cause” shall mean any act, action or series of acts or actions or
any omission, omissions or series of omissions which, in the opinion of the
Committee, result in, or which have the effect of resulting in, (i) the
commission of a crime by the Participant involving moral turpitude, which crime
has a material adverse impact on the Employer, (ii) gross negligence or willful
misconduct which is continuous and results in material damage to the Employer,
or (iii) the continuous, willful failure of the person in question to follow the
reasonable directives of the Employer.


 



--------------------------------------------------------------------------------

(f)       “ Code” shall mean the Internal Revenue Code of 1986, as amended, any
successor revenue laws of the United States, and the rules and regulations
promulgated thereunder.

(g)       “ Committee” shall mean the committee of directors of the Company
appointed by the Board of Directors in accordance with Section 2.1 to administer
this Plan, or in the event that no such committee exists or is appointed,
“Committee” shall mean the Board of Directors.

(h)       “ Company” shall mean Sonic Automotive, Inc., a corporation organized
and existing under the laws of the State of Delaware.

(i)        “ Company Stock” shall mean the Class A Common Stock, $.01 par value,
of the Company.

(j)        “ Contributions” shall mean the after-tax payroll deductions or other
permissible contributions made by Participants to the Plan pursuant to Article
IV.

(k)       “ Employee” shall mean any person who (i) is employed on a full-time
or part-time basis by a participating Employer, (ii) is regularly scheduled to
work more than twenty hours per week for a participating Employer, and (iii) is
customarily employed more than five months in any calendar year by a
participating Employer. Independent contractors and outside directors shall not
be included in the definition of Employee for purposes of this Plan.

(l)        “ Employer” shall mean any of the Company’s present or future
subsidiaries or related entities not eligible to participate in the Sonic
Automotive, Inc. Employee Stock Purchase Plan which the Committee (or its
delegate) may designate from time to time as participating Employers under this
Plan.

(m)      “ Exercise Date” shall mean the last Business Day of March, June,
September and December on which the principal trading market for Company Stock
is open for trading, plus any other interim dates during the year which the
Committee designates as Exercise Dates.

(n)       “ Grant Date” shall mean January 1 of each year during the term of the
Plan, plus any other interim dates during the year which the Committee
designates as Grant Dates.

(o)       “ Option” shall mean an option to purchase shares of Company Stock
granted by the Committee to a Participant pursuant to this Plan.

(p)       “ Participant” shall mean an Employee participating in this Plan in
accordance with Article III.

(q)       “ Plan” shall mean this Sonic Automotive, Inc. Nonqualified Employee
Stock Purchase Plan, as amended from time to time.


 



--------------------------------------------------------------------------------

1.3       Construction.   The masculine gender, where appearing in the Plan,
shall be deemed to include the feminine gender, unless the context clearly
indicates to the contrary. The words “hereof,” “herein,” “hereunder” and other
similar compounds of the word “here” shall mean and refer to the entire Plan and
not to any particular provision or Section.

ARTICLE II

ADMINISTRATION

2.1       Appointment and Procedures of Committee.   The Plan shall be
administered by the Committee as appointed from time to time by the Board of
Directors. The Committee shall consist of not fewer than two members of the
Board of Directors. No member of the Board of Directors who serves on the
Committee shall be eligible to participate in the Plan. The Committee shall hold
its meetings at such times and places as it may determine. A majority of its
members shall constitute a quorum. All determinations of the Committee shall be
made by a majority of its members. Any decision or determination reduced to
writing and signed by all members shall be as effective as if it had been made
by a majority vote at a meeting duly called and held. The Committee may appoint
a secretary (who need not be a member of the Committee).

2.2       Authority of Committee.    The Committee, subject to the terms of the
Plan, shall have plenary authority in its discretion to interpret and construe
the Plan (including, without limitation, any of its terms which are uncertain,
doubtful or disputed); to decide all questions of Employee eligibility
hereunder; to determine the amount, manner and timing of all Options and
purchases of Company Stock hereunder; to establish, amend and rescind rules and
regulations pertaining to the administration of the Plan; and to make
determinations and interpretations and take such other administrative actions as
it deems necessary or advisable for the administration of this Plan. The express
grant in the Plan of any specific power to the Committee shall not be construed
as limiting any power or authority of the Committee. No member of the Committee
shall be liable for any act, determination or omission with respect to his
service on the Committee, if he acts in good faith and in a manner he reasonably
believes to be in or not opposed to the best interest of the Employer. All
expenses of administering this Plan shall be borne by the Employer.

ARTICLE III

PARTICIPATION

3.1       Eligibility to Participate.    Subject to the restrictions of Section
3.2 below, an Employee shall be eligible to participate in the Plan with respect
to a Grant Date if, as of such Grant Date, the Employee has completed a year of
service with the Employer (provided that the Employee is still employed on such
Grant Date).

Effective for Grant Dates on or after January 1, 2003 (or such later date as may
be specified by the Committee), if an Employee has previously elected to become
a Participant with


 



--------------------------------------------------------------------------------

respect to a Grant Date and annual offering under Section 5.2 of the Plan, but
fails to return an enrollment/election form on or before the specified due date
for any subsequent Grant Date and annual offering for which the Employee is
eligible, then that Employee shall be deemed to have made the same participation
election (including his payroll deduction and/or direct payment contribution
elections under Sections 4.1 and 4.2) as was in effect for him as of the last
Exercise Date of the immediately preceding annual offering (or, if applicable,
as of the Exercise Date during that immediately preceding annual offering as of
which the Employee had purchased all shares of Company Stock subject to his
Option). Such participation election (including his payroll deduction and/or
direct payment contribution elections under Sections 4.1 and/or 4.2) shall
remain in effect unless and until the Employee changes or revokes such
participation election (and/or his payroll deduction and/or direct payment
contribution elections under Sections 4.1 and 4.2) by filing the proper forms in
accordance with the terms of the Plan.

For purposes of eligibility to participate in this Plan, the following service
shall be recognized: (a) service with an entity prior to the acquisition by the
Company, or one of its subsidiaries, of a controlling interest in or
substantially all of the assets of such entity, and (b) service with an
affiliate of the Company which directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the Company.

3.2       Restrictions on Participation.    Notwithstanding the foregoing
Section 3.1, (a) no Employee shall be eligible to participate in the Plan if
such Employee owns or holds options to purchase (or upon participation in this
Plan would own or hold options to purchase) stock possessing an aggregate of 5%
or more of the total combined voting power or value of all classes of stock of
the Company or any other Employer (as determined in accordance with the rules of
Section 424(d) of the Code relating to attribution of stock ownership); (b) no
Employee who also is an officer or director of the Company or who is an officer
of an Employer who performs “policy-making functions” of the Company shall be
eligible to participate in the Plan; and (c) no Employee who is eligible to
participate in the Sonic Automotive, Inc. Employee Stock Purchase Plan shall be
eligible to participate in this Plan.

3.3       Leave of Absence.    For purposes of participation in the Plan, a
person on an approved leave of absence shall be deemed to continue to be an
Employee for the first ninety days of such leave of absence and such Employee’s
employment shall be deemed to have terminated at the close of business on the
ninetieth day of such leave of absence unless such Employee shall have returned
to regular full-time or part-time employment prior to the close of business on
such ninetieth day (or unless the Employee’s reemployment is guaranteed by
statute or contract). Termination of the Employee’s leave of absence, other than
termination of such leave of absence on return to regular full-time or part-time
employment, shall terminate an Employee’s employment for all purposes of the
Plan.

ARTICLE IV

CONTRIBUTIONS

4.1       Payroll Deductions.    By written election, made and filed with the
Committee pursuant to the Committee’s rules and procedures, a Participant may
elect to designate a whole


 



--------------------------------------------------------------------------------

percentage between one percent and ten percent (or such higher or lower
percentage as may be allowed by the Committee’s rules and procedures) of his
Base Pay to be deferred by payroll deduction as a Contribution to the Plan.
Payroll deductions shall commence as soon as administratively practicable
following the filing of such written election with the Committee. The Committee
in its discretion may develop additional rules and procedures regarding payroll
deduction elections.

A Participant may change or revoke his payroll deduction amount by filing, on
such forms and in accordance with such rules and procedures as the Committee in
its discretion may prescribe, a revised written election with the Committee.
Such modification or revocation shall take effect as soon as administratively
practicable after the Committee’s receipt of such revised election.
Notwithstanding the foregoing, a Participant may change his payroll deduction
election only once each calendar quarter, or as otherwise specifically allowed
by the Committee’s rules and procedures. If payroll deductions are discontinued,
payroll deductions may not be resumed by the Participant until the payroll
period which begins on or after the next Exercise Date, or as otherwise
specifically allowed by the Committee’s rules and procedures. Under no
circumstances may a Participant’s payroll deduction election be made, modified
or revoked retroactively.

4.2       Direct Payment.    In accordance with such rules and procedures as the
Committee may prescribe in its discretion and in lieu of payroll deductions
pursuant to Section 4.1, a Participant may elect to make Contributions by direct
cash payment (including by check, subject to the Committee’s rules and
procedures) to the Plan rather than by payroll deduction. Such direct payments
must be received by the Plan at least ten Business Days prior to an Exercise
Date in order for such payments to be applied in the exercise of an Option for
the purchase of Company Stock on such Exercise Date.

4.3       Leave of Absence.    If a Participant is on a leave of absence, such
Participant shall have the right to elect to (a) withdraw from the Plan and
receive a distribution of the balance in his Account pursuant to Section 4.5,
(b) discontinue Contributions to the Plan but remain a Participant in the Plan,
or (c) subject to Section 3.3(c), remain a Participant in the Plan during such
leave of absence, authorizing deductions to be made from payments by the Company
or Employer to the Participant during such leave of absence, or making direct
cash payments to the Plan pursuant to Section 4.2.

4.4       Contributions to Accounts.    A memorandum Account shall be
established by the Committee for each Participant for the purpose of accounting
for Contributions. Contributions shall be credited to Accounts as soon as
administratively practicable following payroll withholding or receipt of other
permissible direct cash payment. Amounts credited to Accounts will not accrue
interest.

4.5       Withdrawal of Contributions from Plan.   Prior to the end of a
calendar quarter, a Participant may elect to withdraw the Contributions credited
to his Account for that quarter by filing written notice thereof with the
Committee on such forms and in accordance with such procedures as the Committee
may prescribe. The Participant’s Contributions shall be distributed


 



--------------------------------------------------------------------------------

to him as soon as administratively practicable after the Committee’s receipt of
his notice of withdrawal and, if applicable, no further payroll deductions shall
be made from his Base Pay.

4.6       Termination of Employment.   Upon termination of a Participant’s
employment for any reason, such Participant may no longer make Contributions to
the Plan or be granted Options under the Plan. A Participant’s right, if any, to
exercise any unexpired Option he holds as of his termination of employment shall
be determined in accordance with Section 5.5(c).

ARTICLE V

OPTIONS

5.1       Company Stock Available for Options.   Subject to any adjustments
which may be made pursuant to Section 6.1 of the Plan in connection with changes
in capitalization of the Company, there shall be available for Options under the
Plan an aggregate maximum of 300,000 shares of Company Stock (which 300,000
shares already reflects the adjustment that resulted from the Company’s 2-for-1
stock split effected January 25, 1999). Shares of Company Stock used for
purposes of the Plan may be either authorized and unissued shares, or previously
issued shares held in the treasury of the Company, or both. Shares of Company
Stock covered by Options which have expired prior to exercise shall be available
for further Options granted hereunder.

5.2       Granting of Options.   The Plan shall be implemented by annual
offerings of approximately twelve months duration (except as otherwise provided
in Section 5.4 or in the event of interim Grant Dates designated by the
Committee). As of each Grant Date, all eligible Participants shall be granted an
Option to purchase shares of Company Stock. The Committee shall determine the
number of shares of Company Stock available for purchase under each Option to be
granted as of such Grant Date; provided, that the same number of shares shall be
available under each Option granted as of such Grant Date; and provided further,
that the same number of shares shall be available under each Option as are
available under an option granted pursuant to the Sonic Automotive, Inc.
Employee Stock Purchase Plan as of the same date. No Participant may be granted
an Option which permits his rights to purchase stock under this Plan and all
other employee stock purchase plans of the Company or Employer to accrue at a
rate which exceeds $25,000 of the fair market value of such stock (determined at
the time such Option is granted) for each calendar year in which such Option is
outstanding at any time.

5.3       Option Price.   The purchase price per share of Company Stock which
may be acquired pursuant to the exercise of all or any portion of an Option
granted under this Plan shall be eighty-five percent of the lesser of (a) the
fair market value per share of Company Stock on the applicable Grant Date, and
(b) the fair market value per share of Company Stock on the applicable Exercise
Date. For purposes of this Section 5.3, the fair market value per share of
Company Stock shall be the closing price on the last Business Day prior to the
date of reference, or in the event that no sales take place on such date, the
average of the closing high bid and low asked prices, in either case on the
principal national securities exchange on which the Company Stock is listed or
admitted to trading, or if the Company Stock is not listed or admitted to
trading on any national securities exchange, the last sale price reported on the
National Market System


 



--------------------------------------------------------------------------------

of the National Association of Securities Dealers Automated Quotation system
(“NASDAQ”) on such date, or the average of the closing high bid and low asked
prices of the Company Stock in the over-the-counter market reported on NASDAQ on
such date, as furnished to the Committee by any New York Stock Exchange member
selected from time to time by the Committee for such purposes. If there is no
bid or asked price reported on any such date, the market value shall be
determined by the Committee in accordance with the regulations promulgated under
Section 2031 of the Code, or by any other appropriate method selected by the
Committee.

5.4       Option Period.    Each Option granted to a Participant under the Plan
shall expire on the earliest of (a) the last Exercise Date of the calendar year
in which the Option was granted, (b) the Participant’s voluntary withdrawal from
the Plan following termination of employment, and (c) the date of the
Participant’s termination of employment related to Cause, or the Exercise Date
immediately following the Participant’s termination of employment for any reason
unrelated to Cause.

5.5       Exercise of Options.

(a)        Automatic Exercise.    Any Option granted to a Participant shall be
exercised automatically on each Exercise Date during the calendar year of the
Option’s Grant Date in whole or in part such that the Participant’s accumulated
Contributions as of such Exercise Date shall be applied to the purchase of the
maximum number of whole shares of Company Stock that his Contributions will
allow at the applicable Option price (determined in accordance with Section
5.3), limited to the number of shares subject to such Option. In the event that
the number of shares of Company Stock that may be purchased by all Participants
in the Plan exceeds the number of shares then available for issuance under the
Plan, the Committee shall make a pro rata allocation of the available shares in
as uniform a manner as it determines to be practicable and equitable. Any
remaining Contributions in the Participant’s Account amounting to less than the
Option price of a whole share of Company Stock shall be carried forward and
applied on the next Exercise Date; provided that, Contributions remaining after
the last Exercise Date of the calendar year may be distributed to the
Participant.

(b)        Nontransferability of Options.    During a Participant’s lifetime,
Options held by such Participant shall be exercisable only by that Participant.
No Option shall be transferable other than by will or the laws of descent and
distribution.

(c)        Effect of Termination of Employment.

(i)        Termination of Employment Related to Cause.    Upon termination of a
Participant’s employment related to Cause, the Participant’s participation in
the Plan also shall terminate. Any unexpired Option he holds will expire as of
the date of his termination of employment. Remaining contributions credited to
his Account shall be distributed to the Participant as soon as administratively
practicable following termination of employment.

(ii)       Termination of Employment Due to Death.    In the event of the death
of the Participant while employed, or during the period following his
termination of employment for any reason unrelated to Cause but prior to the
next Exercise Date, the


 



--------------------------------------------------------------------------------

Participant’s estate shall have the right to elect by written notice to the
Committee prior to the earlier of the expiration of sixty days commencing with
the date of the Participant’s death and the Exercise Date next following the
date of the Participant’s death:

(A)      To withdraw all of the Contributions credited to the Participant’s
Account under the Plan, or

(B)      To allow any unexercised Option held by the Participant as of the date
of his death to be exercised for the purchase of Company Stock on the Exercise
Date next following the date of the Participant’s death in accordance with
Section 5.5(a), but only to the extent such Option was exercisable on the date
of the Participant’s death, with any remaining Contributions credited to the
Participant’s Account being distributed to the Participant’s estate as soon as
administratively practicable after such Exercise Date.

In the event that no such written election is timely and properly received by
the Committee, all Contributions credited to the Participant’s Account shall be
distributed to the Participant’s estate. In no event shall any Option be
exercisable beyond the applicable exercise period specified in Section 5.4 of
the Plan.

(iii)      Other Termination of Employment.    Upon termination of a
Participant’s employment for any reason unrelated to Cause or death, the
Participant may at his election:

(A)      Withdraw from the Plan pursuant to Section 4.5 and request the return
of the remaining Contributions then credited to his Account, or

(B)      Continue participation in the Plan, subject to the provisions of
Section 4.6, until the Exercise Date next following his date of termination of
employment for the limited purpose of allowing any unexpired Option he holds as
of his termination of employment to be exercised automatically in accordance
with Section 5.5(a) on the Exercise Date next following his termination of
employment, but only to the extent such Option was exercisable on the date of
the Participant’s termination of employment, with any remaining Contributions
credited to the Participant’s Account being distributed to the Participant as
soon as administratively practicable after such Exercise Date.

(d)        Leave of Absence.    A Participant on an authorized leave of absence
shall, subject to the election made by such Participant pursuant to Section 4.3
and subject to this Section 5.5(d), continue to be a Participant in the Plan so
long as such Participant is on continuous leave of absence. A Participant who
has been on leave of absence for more than ninety days and who therefore is not
an Employee for the purposes of the Plan (unless the right to reemployment is
guaranteed by statute or contract) shall not be entitled to participate in any
offering commencing on any Grant Date following the ninetieth day of such leave
of absence. Notwithstanding any other provisions of the Plan, unless a
Participant on a leave of absence returns to eligible regular full-time or
part-time employment with the Employer at the earlier of (i) the termination of
such leave of absence, or (ii) the day after the ninetieth day of such leave of
absence, such Participant’s employment shall be deemed to have terminated for
purposes of the


 



--------------------------------------------------------------------------------

Plan on whichever of such dates first occurs (unless the Participant’s right to
reemployment is guaranteed by statute or contract).

(e)        Delivery of Stock.   As soon as administratively practicable after
each Exercise Date, the Company or the Committee will deliver to each
Participant, if and as applicable, certificates evidencing shares of Company
Stock purchased under this Plan.

(f)        Acceleration of Exercisability of Options Upon Occurrence of Certain
Events.   In connection with any merger or consolidation in which the Company is
not the surviving corporation and which results in the holders of the
outstanding voting securities of the Company (determined immediately prior to
such merger or consolidation) owning less than a majority of the outstanding
voting securities of the surviving corporation (determined immediately following
such merger or consolidation), or any sale or transfer by the Company of all or
substantially all of its assets or any tender offer or exchange offer for or the
acquisition, directly or indirectly, by any person or group of all or a majority
of the then-outstanding voting securities of the Company, all outstanding
Options under the Plan shall become exercisable in full, notwithstanding any
other provision of the Plan or of any outstanding Options granted thereunder, on
and after (i) the fifteenth day prior to the effective date of such merger,
consolidation, sale, transfer or acquisition or (ii) the date of commencement of
such tender offer or exchange offer, as the case may be. Notwithstanding the
foregoing, in no event shall any Option be exercisable after the date of
termination of the exercise period of such Option specified in Section 5.4.

(g)        Registration, Listing and Qualification of Shares of Stock.   Each
Option shall be subject to the requirement that if at any time the Board of
Directors shall determine that the registration, listing or qualification of
shares of Company Stock covered thereby upon any securities exchange or under
any federal or state law, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the granting of such Option or the purchase of shares of Company Stock
thereunder, no such Option may be exercised unless and until such registration,
listing, qualification, consent or approval shall have been effected or obtained
free of any conditions not acceptable to the Board of Directors. The Employer
may require that any person exercising an Option shall make such representations
and agreements and furnish such information as it deems appropriate to assure
compliance with the foregoing or any other applicable legal requirement.

ARTICLE VI

MISCELLANEOUS

6.1       Adjustments Upon Changes in Capitalization.   In the event of a
reorganization, recapitalization, stock split, stock dividend, combination of
shares, merger, consolidation, rights offering or any other change in the
corporate structure or shares of the Company, unless the Committee should
determine otherwise, corresponding adjustments automatically shall be made to
the number and kind of shares of Company Stock available for issuance under this
Plan, the number and kind of shares of Company Stock covered by outstanding
Options under this Plan and the option price per share. In addition, the
Committee may make such other adjustments as


 



--------------------------------------------------------------------------------

it determines to be equitable. Any adjustments made pursuant to this Section 6.1
remain subject to the limitations of Section 5.2.

6.2       Amendment, Suspension and Termination.    The Board of Directors may
at any time amend, suspend or terminate this Plan, provided that any such
amendment, suspension or termination shall be subject to stockholder approval to
the extent the Board deems stockholder approval necessary or advisable to comply
with applicable law or any tax or regulatory requirement. The Plan will continue
until terminated by the Board of Directors or until all of the shares of Company
Stock reserved for issuance under the Plan have been issued, whichever first
occurs. No amendment, suspension or termination of the Plan may, without the
consent of the Participants then holding Options to purchase Company Stock,
adversely affect the rights of such Participants under such Options.

6.3       Not Intended to Comply With Code Section 423.   It is not intended
that this Plan qualify as an “employee stock purchase plan” under Section 423 of
the Code.

6.4       Use of Funds.   All Contributions received and held by the Employer
under this Plan may be used by the Company and Employer for any corporate
purpose and the Company and Employer shall not be obligated to segregate such
Contributions.

6.5       Withholding.   An Employee granted Options under this Plan shall be
conclusively deemed to have authorized the Company and his Employer to withhold
from the salary, commissions or other compensation of such Employee funds in
amounts or property (including Company Stock) in value equal to any federal,
state and local income, employment or other withholding taxes applicable to the
income recognized by such Employee and attributable to the Options as, when and
to the extent, if any, required by law; provided, however, that, in lieu of the
withholding of federal, state and local taxes as herein provided, the Company
may require the Participant (or other person or his estate exercising the
Option) to pay to the Company, upon its demand, such amount as may be requested
by the Company for the purpose of satisfying taxes. If the amount requested is
not paid, the Company may refuse to issue the shares of Company Stock
attributable to the Option’s exercise.

6.6       Effect of Plan.    This Plan shall be binding upon each Participant
and his successors, including, without limitation, such Participant’s estate and
the executors, administrators or trustees thereof, heirs and legatees, and any
receiver, trustee in bankruptcy or representative of creditors of such
Participant.

6.7       No Employment Rights.   Nothing in this Plan or in any Option granted
pursuant to the Plan shall be construed as a contract of employment between the
Employer and any employee, or as a right of any employee to continue in the
employ of the Employer, or as a limitation of the right of the Employer to
discharge any of its employees, with or without cause.

6.8       Governing Law.   This Plan and all rights and obligations hereunder
shall be construed in accordance with and governed by the laws of the State of
North Carolina, except to the extent such laws are preempted by the laws of the
United States.


 



--------------------------------------------------------------------------------

6.9       Other Actions.   Nothing contained in the Plan shall be construed to
limit the authority of the Company to exercise its corporate rights and powers,
including, but not by way of limitation, the right of the Company to grant or
assume options for proper corporate purposes other than under the Plan with
respect to any employee or other person, firm, corporation or association.


 


 